     Case 2:19-cv-01944-JAM-DMC Document 27 Filed 08/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FORREST KENDRID,                                   No. 2:19-CV-1944-JAM-DMC-P
12                       Plaintiff,
13           v.                                          ORDER
14    KARANDEEP SINGH,
15                       Defendant.
16

17                  Plaintiff, a civil detainee proceeding pro se, brings this civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the Court is plaintiff’s motion (ECF No. 21) for refund of

19   partial filing fees paid pursuant to the Court’s January 8, 2020, order which has been vacated.

20                  On January 8, 2019, the Court granted plaintiff’s motion for leave to proceed in

21   forma pauperis. That order directed prison officials, pursuant to the Prison Litigation Reform Act

22   (PLRA), to forward monthly payments to the Court until the filing fee was paid in full. On July

23   21, 2020, the Court vacated the January 8, 2019, order as having been issued in error because

24   pretrial detainees are not subject to the fee payment provisions of the PLRA. See Page v. Torrey,

25   201 F.3d 1136, 1138-40 (9th Cir. 2000). Given the foregoing, the Court finds it appropriate to

26   direct that any partial payments made to the Court pursuant to the January 8, 2019, order be

27   refunded to plaintiff’s prison trust account. A review of the Court’s financial records reflects that

28   to date $143.00 has been paid to the Court. This amount will be refunded.
                                                        1
     Case 2:19-cv-01944-JAM-DMC Document 27 Filed 08/10/20 Page 2 of 2

 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.       Plaintiff’s motion (ECF No. 21) for a refund of partial filing fees paid is

 3   granted;

 4                  2.       The Court orders that $143.00 be refunded to plaintiff’s prison trust

 5   account; and

 6                  3.       The Clerk of the Court is directed to serve a copy of this order on the

 7   Financial Department.

 8

 9

10   Dated: August 10, 2020
                                                             ____________________________________
11                                                           DENNIS M. COTA
12                                                           UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
